Citation Nr: 0809887	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  05-00 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an initial disability rating in excess of 
10 percent for chronic eczematous dermatitis.

2. Entitlement to an effective date earlier than June 12, 
2001 for the award of service connection for chronic 
eczematous dermatitis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse



ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to November 
1989.  The veteran's wife is the veteran's custodian.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that granted the veteran's claim of 
entitlement to service connection for chronic eczematous 
dermatitis, with an evaluation of 10 percent, and an 
effective date of June 12, 2001.

In a June 2002 rating decision, the RO granted service 
connection for muscle tension headaches, with a disability 
rating of 30 percent and an effective date of June 12, 2001.  
In June 2002, the veteran submitted a notice of disagreement 
with both the 30 percent disability rating and the effective 
date of June 12, 2001.  In an August 2002 written statement, 
the veteran's wife withdrew the veteran's appeal for an 
increased initial rating for muscle tension headaches.  The 
veteran perfected an appeal of the earlier effective date 
claim to the Board, but, in an April 2004 report of contact 
with the RO, which was recorded in a writing contained in the 
claims folder, the veteran's wife indicated that she wished 
to withdraw the appeal of the effective date for muscle 
tension headaches.  The Board therefore considers the earlier 
effective date for muscle tension headaches claim to be 
withdrawn.  See 38 C.F.R. § 20.204

In December 2007, the veteran appeared and offered testimony 
in support of his earlier effective date of service 
connection for chronic eczematous dermatitis claim before the 
undersigned Veterans Law Judge.  The veteran's testimony on 
that occasion has been transcribed and associated with his 
claims file.

In an October 2003 statement, the veteran's wife indicated 
that she wished to pursue an increased rating claim for 
muscle tension headaches, and the veteran and his wife 
reiterated this at the veteran's December 2007 Board hearing.  
Therefore, the matter is referred to the RO for the 
appropriate action.

The issue of entitlement to an initial disability rating in 
excess of 10 percent for chronic eczematous dermatitis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

There was no formal or informal claim of service connection 
for chronic eczematous dermatitis or a skin rash prior to 
June 12, 2001.


CONCLUSION OF LAW

The criteria for an effective date prior to June 12, 2001 for 
the award of service connection for chronic eczematous 
dermatitis have not been met.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board has considered whether the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002), which became effective 
on November 9, 2000, is applicable to this claim.  However, 
the provisions of the VCAA have no effect on an appeal, such 
as the instant appeal, where the law, and not the underlying 
facts or development of the facts, is dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).

The veteran argues that he is entitled to an effective date 
earlier than June 12, 2001 for the award of service 
connection for chronic eczematous dermatitis.

The effective date of an award of service connection for a 
disability may not be earlier than the date of receipt of 
claim unless the claim is received within one year of 
separation from service.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.

There was no formal or informal claim for service connection 
for chronic eczematous dermatitis prior to June 12, 2001, 
which was more than one year after the veteran's separation 
from service.  Accordingly, there is no basis to assign an 
earlier effective date for the award.

The Board recognizes the veteran's arguments that he is 
entitled to an earlier effective date because his skin 
condition has existed since his period of service, and 
because medical records documenting the condition in service 
were lost.  However, contrary to the veteran's contentions, 
the law clearly states that the effective date of an award of 
service connection for a disability may not be earlier than 
the date of receipt of claim unless the claim is received 
within one year of separation from service.  Here, the record 
does not reflect that any claim of service connection for the 
veteran's chronic eczematous dermatitis or skin rash, for 
which the veteran is now service-connected, was received by 
VA, or could reasonably be determined to have been raised, 
prior to June 12, 2001, which was more than one year after 
the veteran's separation from service.  Thus, an effective 
date of service connection for chronic eczematous dermatitis 
prior to June 12, 2001 is not warranted. 


ORDER

Entitlement to an effective date earlier than June 12, 2001 
for the award of service connection for chronic eczematous 
dermatitis is denied.


REMAND

In an April 2004 statement, the veteran expressed 
disagreement with the 10 percent disability rating for 
chronic eczematous dermatitis awarded in the RO's March 2004 
rating decision.  Because the filing of a notice of 
disagreement initiates appellate review, the claim must be 
remanded for the preparation of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398, 408-10 (1995).  Therefore this issue must be 
remanded in order for the RO to issue a Statement of the 
Case.

Also, the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating for the disability 
on appeal.  As this question is involved in the present 
appeal, this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The notice 
must explain what types of evidence are needed to establish a 
disability rating.

Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a 
disability rating for the claim on 
appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.	With respect to the issue of 
entitlement to a disability rating in 
excess of 10 percent for chronic 
eczematous dermatitis, the RO should 
furnish the veteran and his 
representative a Statement of the Case 
in accordance with 38 U.S.C.A. § 7105 
(West 2002).  The veteran and his 
representative should clearly be 
advised of the need to file a 
Substantive Appeal following the 
issuance of the Statement of the Case 
if the veteran wishes to complete an 
appeal from that decision.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


